Citation Nr: 1706498	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  16-53 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to November 22, 2011, for a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Hughes



INTRODUCTION

The Veteran served on active duty from April 1952 to December 1953.  He died in August 2015.  The appellant is his surviving spouse.

The appellant filed a claim for Dependency and Indemnity Compensation (DIC) and accrued benefits in September 2015.  The earlier effective date claim arises from an October 2016 rating decision which granted TDIU from November 22, 2011 (the date of receipt of the Veteran's original claim of service connection for cold injury residuals, bilateral lower extremities, and the date the combined rating for the Veteran's service-connected disabilities met the scheduler criteria for a TDIU rating) through August 1, 2015 (the month of his death) for accrued benefits purposes.  A March 2016 letter advised the appellant that she has been substituted as the claimant.  See 38 U.S.C.A. § 5121A (West 2014).  This law provides for a more liberal basis for the award of accrued benefits than is provided in 38 U.S.C.A. § 5121, but is still limited to the same benefit, i.e., accrued benefits due and unpaid at the time of the Veteran's death.  See 38 U.S.C.A. §§ 5121A, 5121 (West 2014).  However, it is no longer referred to as a claim for "accrued benefits," because the appellant has been substituted for the Veteran in the claim, and she essentially replaces him as the claimant.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The first communication from the Veteran to VA that could be interpreted as an intent to file a claim that could serve as a basis for a TDIU was received on July 18, 2011.

3.  The criteria for a TDIU are not met prior to November 22, 2011; factors warranting a referral for TDIU on an extraschedular basis prior to November 22, 2011 are not present.


CONCLUSION OF LAW

The criteria for an effective date prior to November 22, 2011, for the grant of TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2016); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A total disability rating based on individual unemployability due to service-connected disability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The effective date for an award of service connection for claims received within one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2), (r).  For increased disability compensation, the effective date shall be the date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year of such date; otherwise, the date of receipt of the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

As pertinent to this case, a claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. § 3.1(p), 3.151, 3.155.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  A claim by a veteran for compensation may be considered to be a claim for pension, and a claim by a veteran for pension may be considered to be a claim for compensation.  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  38 C.F.R. § 3.151(a).  [The Board recognizes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.]

Treatment records do not constitute informal claims when service connection has not yet been established for the condition.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244.  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001); Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim). 

In another case, the Court found that because a claim for a TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim was part of the Veteran's initial application for benefits for that disability, not a part of a new claim for increased compensation.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

Normally, the effective date assignable for an increased rating and/or TDIU rests on two separate, relatively simple determinations.  See 38 C.F.R. § 3.400(o)(1) and (2).  First, there must be a finding as to the date on which the appellant initiated his increased rating/TDIU claim by formal or informal claim.  Second, there needs to be a finding regarding on what date the medical evidence of record showed his entitlement to a higher rating or TDIU arose, that is, at what point in time in the case of a TDIU did his service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16. 

In the October 2016 rating decision on appeal, the RO granted entitlement to TDIU for the purposes of accrued benefits from November 22, 2011.

In a September 2016 statement, the appellant recalled that, beginning in 1999, the Veteran's physical condition was worsening (pain in his lower legs, feet and hands and poor circulation) and required more frequent visits to the doctor.  She also recalled that the Veteran became increasingly "restless, moody and very angry" during this time.  September 2016 statements from the appellant's son and daughter support her recollections.  An October 2016 VA Form 9, Appeal to Board of Veterans' Appeals, notes that the Veteran last worked in 1999 or 2000.  In an October 2016 VA Form 21-0958, Notice of Disagreement, it is argued by and on behalf of the appellant that an earlier effective date of January 1, 1999 should be awarded for TDIU based on statements from family members.  Further, in a December 2016 communication, the appellant's son argues that the unemployabilty benefit should be effective 2001 because "[w]e knew my father was unemployable as early as 1995 but with certainty by 2001."

A review of the claims file reveals that a July 1954 rating decision granted service connection for neurodermatitis of the perineum and scrotum, rated noncompensable from December 20, 1953, the date following his separation from service.  

The next communication from the Veteran in connection with a claim for VA compensation benefits was not received by VA until November 26, 2008, when he sought service-connection for sacro-iliac injury and weakness, hearing loss, arthritis of hands and joints, heart condition, hip replacement, high blood pressure, lung condition and bilateral knee replacement.  These claims were denied in an unappealed March 2009 rating decision.  

In a May 2009 VA Form 21-526, Veteran's Application for Compensation or Pension, the Veteran claimed service connection for right knee replacement, left knee arthritis, lumbar spinal stenosis, right hip replacement, left ankle condition, bilateral foot condition, possible PTSD, asthma and bilateral hearing loss.  

An August 2009 unappealed rating decision granted service connection for dysthymic disorder (claimed as PTSD), rated 30 percent from May 20, 2009, the date of receipt of the Veteran's claim for service connection.  This rating decision also denied service connection for asthma, squamous cell carcinoma and heart condition as secondary to squamous cell carcinoma and determined that new and material evidence to reopen the matters of service connection for high blood pressure and heart condition had not been presented.  The combined rating for the Veteran's service connected disabilities was 30 percent from May 20, 2009.  A September 2009 unappealed rating decision denied service connection for a left ankle condition, spinal stenosis, arthritis of the hands and a heart condition secondary to arthritis of the hands and determined that new and material evidence had not been submitted to reopen the matters of service connection for bilateral knee replacement and hip replacement.  

As the Veteran did not appeal the March 2009, August 2009 and September 2009 rating decisions or submit new and material evidence within one year, these rating decisions are final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).   Previous determinations that are final and binding will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a).

In July 2011, the Veteran claimed that his service-connected dysthymic disorder had worsened and requested an increased rating.  He also claimed service connection for a heart condition secondary to his service-connected dysthymia.  The Veteran reported that he was not in receipt of private treatment for his dysthymia and was not a patient in the VA healthcare system.  See VA Form 21-4138, Statement in Support of Claim, received July 18, 2011.

In November 2011, the Veteran stated that he had not received VA treatment for his heart condition or dysthymic disorder and that all his treatment had been through private sources.  He also filed a "new claim for service connection for residuals of cold injury (frost bite)" to his legs and feet.  See VA Form 21-4138, Statement in Support of Claim, received November 22, 2011.

A December 2012 rating decision granted service connection for bilateral lower extremity residuals of cold injury, each rated 30 percent from November 22, 2011, the date of receipt of the Veteran's claim for service connection.  The combined rating for his service connected disabilities was 70 percent from November 22, 2011.  This rating decision also confirmed and continued the 30 percent rating for the Veteran's dysthymic disorder.  The Veteran did not appeal this rating decision or submit new and material evidence within one year; as such, it is final.  

In his January 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (TDIU claim), the Veteran reported that he last worked full-time in 1995 in the field of advertising.  He also reported that his service-connected cold injuries of both lower extremities and dysthymia prevented him from securing and following a substantially gainful occupation.  

An August 2016 rating decision determined that, based on the most recent VA examinations, the Veteran's service-connected residuals of cold injury to both lower extremities and dysthymia prevented him from securing and following gainful employment from January 28, 2015, the date of receipt of his TDIU claim.  The appellant disagreed with the effective date and, by an October 2016 rating decision, TDIU was granted from an earlier effective date of November 22, 2011; the date of receipt of the claim (for service connection for bilateral lower extremity cold injuries) which resulted in the combined 70 percent rating for his service-connected disabilities.  

Upon review of the record, the Board finds that an earlier effective date is not warranted for the award of TDIU, as there is no basis under the general effective date regulations for an effective date earlier than November 22, 2011.  As noted above, the effective date of an award based on a claim for increased disability compensation, shall be the date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year of such date; otherwise, the date of receipt of the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2), (r).

A review of the claims file reveals the first claim, formal or informal, seeking a TDIU was the Veteran's July 18, 2011 claim for an increased rating of his service-connected dysthymia.  This inferred claim was part of the Veteran's latest application for compensation benefits for that disability.  The Board also finds that the Veteran's November 22, 2011 claim for service-connection for bilateral lower extremity residuals of cold injury was an implicit attempt to obtain an appropriate rating for this disability once compensation was established (that the claim was also a claim for a TDIU.)  See Rice, supra; Mayhue, supra. 

Prior to November 22, 2011, the combined evaluation for the Veteran's service-connected disabilities was 30 percent.  Thus, governing law and regulation provide that the proper effective date in this case may be no earlier than November 22, 2011, the date of receipt of the claim of service connection for a bilateral lower extremity residuals of cold injury, which resulted in the combined increased rating of 70 percent for the Veteran's service-connected disabilities.  Consequently, the earliest possible effective date he may receive is November 22, 2011, the date of receipt of his claim for service connection and the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The appeal is denied.

The Board has considered whether the evidence supports an earlier effective date for a TDIU rating on an extraschedular basis (i.e., from July 18, 2011, the date of receipt of his claim for an increased rating for dysthymia).  See 38 C.F.R. § 4.16(b).  However, prior to November 22, 2011, there is no evidence indicating that the Veteran's service-connected disabilities - as in effect prior to November 22, 2011 - rendered him unemployable.  The Board therefore finds that there is no basis to refer this case for consideration of an extraschedular rating prior to November 22, 2011.  38 C.F.R. § 4.16(b).


ORDER

An effective date earlier than November 22, 2011, for TDIU is denied.



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


